Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reissue: Final Office Action
Procedural Posture
On 4/2/2019:	U.S. Patent 10,245,236 issued to Carroll with claims 1-16.  
On 5/21/2019:	Applicants filed U.S. Reissue Patent Application No. 16/418,336 for U.S. Patent 10,245,236 with claims 1-18.  

On 2/10/2021:	A non-final Office Action (OA) was mailed rejecting claims 1-18.  

On 5/4/2021:	Applicants filed a response to the 2/10/21 OA with arguments and amendments.  

Status of the Claims
The amendments and arguments filed May 4, 2021 are acknowledged and have been fully considered.  Claims 1-16 are now pending and are now under consideration.  Claims 17-18 are cancelled; claims 1, 6, 8, and 13-15 are amended.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objections to claims 1 and 8 are withdrawn in light of the claim amendments.

The rejection of claims 1-16 under 35 U.S.C. 112(a)/112 1st paragraph, lack of enablement, is withdrawn in light of the claim amendments.

The rejection of claims 1-16 under 35 U.S.C. 112(b)/112 2nd paragraph is withdrawn in light of the claim amendments.  

The rejections of claims 17 and 18 are moot in light of the claim cancellations.  

The rejections of claims 1-16 under 35 U.S.C. 103(a) are withdrawn in favor of the new rejections presented below, in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-16 under 35 U.S.C. 251, is maintained as discussed below.

Claim Objections (New)
The amendment filed May 4, 2021 proposes claim amendments that do not comply with 37 CFR 1.173(b) and CFR 1.173(d), which sets forth the manner of making amendments in reissue applications.  See also MPEP § 1453.  
Specifically CFR 1.173(d) states: 
Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 

(1) The matter to be omitted by reissue must be enclosed in brackets; and 

(2) The matter to be added by reissue must be underlined

The May 4, 2021 claim amendments include strikethroughs, which should not be used in reissue claim amendments.  Further the markings (strikethroughs and underlinings) are relative to the immediate prior version of the claims, not relative to the 

Broadening Reissue
The instant reissue application was filed on May 21, 2019, which is within two years of the issue date of U.S. Patent 10,245,236 (issued on Apr. 2, 2019); has a broadened claim (e.g., claims 1 and 8); and has clear intent to broaden the claim.  
Claims 1-16 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  
A broadening aspect is present in the reissue application which was not present in the patent under reissue.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
In accordance with MPEP 1412.02 (and case law cited therein) we apply the recapture rule as a three-step process:
(1)  Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims.
(2)  Determine whether the broader aspects of the reissue claims related to subject matter surrendered in the original prosecution; and
(3)  Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

In the instant case,
(1)  Reissue claims 1-16 are broader in scope than the original patent claims.  
Specifically, claims 1 and 8 of U.S. Patent 10,245,236 required vitamin C "in the form of ESTER-C vitamin C formula".  ESTER-C® (which is a trademarked product) contains mainly calcium ascorbate, but additionally contains other vitamin C metabolites (e.g., de dehydroascorbic acid (oxidized ascorbic acid), calcium threonate, and small amounts of xylonate and lyxonate).  Amended claims 1 and 8 change this limitation to simply "calcium ascorbate".  Thus, amended claims 1 and 8 are broader than patented claims 1 and 8 because they do not require the other vitamin C metabolites implicit in the recitation of "ESTER-C vitamin C formula".  
(2)  The broader aspect of the reissue of claims 1-16 is related to subject matter surrendered in the original prosecution.  
During prosecution of application 15/869,199 that issued as US Patent 10,245,236, applicants amended claims 1 and 10 in order to overcome the rejection of claims 1-9 under 35 USC 103(a) set forth at pgs. 5-9 in the Office action dated 6/1/18.  On 8/24/18, 
(3)  There is no evidence of record that the reissue claims were materially narrowed in other respects so that the claims may not have been enlarged, and hence avoid the recapture rule.  
Other than the amendments noted above changing "vitamin C in the form of ESTER-C vitamin C formula" to the broader "calcium ascorbate", claims 1 and 8 have only been amended to clarify that all of vitamin C (in the form of calcium ascorbate), vitamin B6 (in the form of pyridoxine HCl), L-lysine, and L-glutamine are required.  These amendments do not materially narrow the claims relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured.  Thus, the claims have not been materially narrowed in other respects to avoid the recapture rule.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the claims have been materially narrowed such that full or substantial recapture of the surrendered subject matter is avoided, pointing to MPEP § 1412.02(III)(B)(4).  Applicant argues that relative to the original claims, which recited "one or more vitamins", the current reissue claims, which recite the "vitamins includes vitamin C in the form of calcium ascorbate", are materially narrowed (response, pgs. 5-7).  
However, MPEP § 1412.02(III)(B)(4) states that recapture applies in the instance where the broadened limitation is narrower than the cancelled (surrendered) subject matter if the broadened limitation "was "well known in the prior art" or otherwise fails to materially narrow the application claims to avoid recapture of the surrendered subject matter, as is the case here.  In Mostafazadeh, the panel explained that "if reissue claims ‘materially narrow[ed]’ the claims relative to the original claims," there is no impermissible recapture, where "full or substantial recapture of the subject matter surrendered during prosecution is avoided." See In re Mostafazadeh, 643 F.3d 1353, 1358, 98 USPQ2d 1639, 1642 (Fed. Cir. 2011) (emphasis added).  In this case, the reissue claims substantially recapture the subject matter surrendered during prosecution.  Thus, recapture has not been avoided.  
On 8/24/18, in response to the prior art applied in the non-final rejection dated 6/1/18, applicants amended claims 1 and 10 to include the limitation, "wherein the one or more vitamins includes vitamin C in the form of ESTER-C vitamin C formula" (from original claim 3).  In addition, applicants argued that the feature of "vitamin C in the form of specific (emphasis in original) composition of ESTER-C, including four other compounds in addition to calcium ascorbate.  ESTER-C® (which is a trademarked product) contains mainly calcium ascorbate, but additionally contains other vitamin C metabolites (e.g., de dehydroascorbic acid (oxidized ascorbic acid), calcium threonate, and small amounts of xylonate and lyxonate).  Finally, Johns (US 2016/0317600) teaches calcium ascorbate ([0082]) so, limiting the claims to ESTER-C vitamin C formula was necessary to distinguish over the prior art.  The teachings of Johns (as well as the references cited herein, e.g., Tylee and MedicDrugStore) establish that calcium ascorbate was well known in the prior art, further supporting the finding of recapture.  
Therefore, in amending the original claims to overcome the prior art, by requiring the feature that the "vitamins includes vitamin C in the form of ESTER-C vitamin C formula" applicant required the vitamin C to be in a specific form, with calcium ascorbate as the major component, but with at least four other specific components as well.  In other words, applicant surrendered vitamin C in any form other than the ESTER-C® formula.  That feature is exactly what applicant now seeks to broaden.  Thus, the reissue claims seek to recapture an aspect of what was previously surrendered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3, 6-10, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over SACKS (US 2004/0265359; Pub. Dec. 30, 2004), in view of SKUBITZ (US 5,438,075; Issued Aug. 1, 1995), STANLEY (US 6,162,468; Issued Dec. 19, 2000), TOPE (US 2007/0275056; Pub. Nov. 29, 2007), ANDREAKOS (US 6,362,225; Issued Mar. 26, 2002), TYLEE (Tylee, J. How to Heal a Cold Sore website; https://www.disabled-world.com/medical/alternative/homeremedies/cold-sore-remedies.php; Mar. 23, 2009; accessed online 12/30/2020), Medic Drug Store (Medic Drug Store website listing for Ester-C®; http://www.medic drugstore.com/ index.php?route=product/product&product_id=146; available Jul. 19, 2011; accessed online 1/20/2021), and BRISLEY (US 2010/0284947; Pub. Nov. 11, 2010).  
Introduction: The instant claims are drawn to a packaged product that is liquid at room temperature but solid when administered to a subject's mouth (e.g., a frozen product such as a popsicle).  The product now requires a minimum of five components: 1) calcium ascorbate, 2) pyridoxine (vitamin B6), 3) lysine, 4) glutamine, and 5) xylitol.  Sacks teaches the use of frozen products to deliver active agents (e.g., L-glutamine) to the mouth and upper gastrointestinal tract, e.g., for treating mucositis/stomatitis (i.e., inflammation and ulceration of the mucous membranes of the mouth and digestive tract).  The additional references teach the use of the other claimed components in similar oral forms, and motivate their use in a frozen product.  Taken as a whole, the cited prior art renders the instantly claimed combination of ingredients obvious, and the evidence of record in parent case 15/869,199 does not provide results that would be considered unexpected in light of the prior art.  
Sacks discloses oral, solid and semi-solid formulations of the amino acid L-glutamine (title; abstract).  Sacks teaches the formulations may be frozen (e.g., solid at a temperature below about 0[Symbol font/0xB0]C), such as in the form of popsicles ([0007], [0009], [0013], [0027]-[0030]; Example 1; claim 21).  The formulations are taught to be useful for the treatment of mucositis and stomatitis (i.e., inflammation and ulceration of the mucous membranes of the mouth and digestive tract) (abstract; [0004]-[0005], [0013], [0015]-[0017]).  Sacks teaches the use of flavorings and sweeteners ([0037], [0049], [0050]).  Sacks teaches packaging the formulations in sealed packages for storage until use ([0037]-[0038], [0061]; Example 1).  
Like Sacks, Skubitz discloses oral glutamine formulations to treat oral mucositis/stomatitis (title; abstract).  Skubitz teaches that glutamine may be used to treat, inter alia, mucositis, aphthous stomatitis (mouth ulcers), canker sores of the mouth, as well as dystrophic or inflammatory lesions of the nasopharynx, mouth and esophagus (title; abstract; col. 1, lines 10-18; col. 4, lines 12-42; col. 8, lines 12-29; claim 3).  Skubitz teaches that the formulations may be in forms such as lozenges and hard candies that can be sucked to release the glutamine where needed (col. 4, lines 20-29; col. 8, lines 12-15; claim 5).  Like Sacks, Skubitz teaches the use of flavorings and sweeteners (col. 8, lines 6-11; claim 4; Example 1).  Since Skubitz teaches an overlapping set of conditions treatable by oral administration of the same active agent as Sacks (i.e., glutamine), Skubitz effectively establishes that the compositions of Sacks and Skubitz are functional equivalents for treatment of all of these conditions.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  Thus, Skubitz establishes the expectation that the compositions of Sacks would, in addition to oral mucositis/stomatitis, also treat mouth ulcers, canker sores of the mouth, and other oral lesions.  Although, as noted above, oral ulcers/lesions/sores are often a symptom of mucositis, Skubitz makes the connection between mucositis/stomatitis and cold sores/canker sores explicit by teaching that mucositis/stomatitis and cold sores/canker sores can be treated by similar compositions comprising the same active agent.  
Stanley discloses frozen compositions containing active ingredients such as nutrients (including vitamin C and vitamin B6) and medicines (title; abstract).  Stanley 
In light of these teachings, it would have been prima facie
Thus, Sacks, in combination with Skubitz and Stanley, renders obvious a frozen (e.g., popsicle type) composition comprising L-glutamine (including flavorings and sweeteners) for the treatment of oral ulcers (e.g., due to mucositis, stomatitis, cold sores, and canker sores).  Sacks does not teach lysine, calcium ascorbate, pyridoxine, or xylitol expressly.  However, the use of these components in Sacks' compositions for treatment of oral sores and ulcers would have been obvious to anyone of skill in the art.  
For example, Andreakos discloses compositions for treatment of viral infections such as cold/canker sores and mouth ulcers (title; abstract; col. 3, lines 19-29).  The compositions are for the treatment of the mouth, throat, stomach, and intestines (abstract; col. 2, line 66 to col. 3, line 8; col. 5, lines 56-59; col. 6, lines 19-22; col. 7, lines 40-49; col. 9, line 58 to col. 10, line 16).  Andreakos teaches the compositions can prevent future outbreaks and lessen the symptoms and duration of cold sores and other viral lesions (col. 3, lines 19-29; col. 10, lines 3-16).  The key ingredient in these compositions is L-lysine monohydrochloride (L-lysine HCl) (abstract).  Regarding lysine, Andreakos teaches: 
"Lysine has been found very effective in treating and preventing cold sores which are caused by herpes viruses." (col. 2, lines 15-17)

"Diets low in arginine and high in lysine also showed promise in treating herpes infections." (col. 2, lines 25-27)

"Lysine has been used for several years to treat cold sores.  The lysine was administered in tablets which were swallowed, usually several times a day. The dosages were large because most of the lysine entered the digestive tract and never reached the bloodstream.  The use of the nasal spray, in addition to oral ingestion of lysine, may increased the efficacy of the oral use in the treatment of cold sores.  Spraying the solution directly on cold sores, or applying the solution using a cotton applicator, or by drops, may heal the cold sores much faster than just taking the lysine orally, and without side effects of any kind. This method of application, which may target the area of infection, an area believed to contain high concentrations of the virus, may be much more effective against the virus than oral administration of the same substance. (col. 5, line 66 to col. 6, line 22; emphasis added)



"Lysine is well known to alleviate or even eliminate outbreaks of cold sores, canker sores, and other herpes infections." (col. 7, lines 25-49)

The compositions are taught to be suitable in a wide variety of forms, including solutions that are applied topically to the mouth area (col. 3, lines 2-12; col. 10, lines 12-16).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included lysine HCl in the compositions of Sacks.  One would have been motivated to do so with the expectation of providing a composition having improved ability to treat oral ulcers (such as preventing or lessening future outbreaks), including cold sores and canker sores as well as viral infections of the mouth, throat, and digestive tract.  Further, one would have a high expectation of success since an artisan in this art recognizes that the ulcers of the mouth and digestive tract due to mucositis/stomatitis are highly related to the ulcers caused by viruses (e.g., cold sores and canker sores).  For example, Skubitz establishes that the compositions of Sacks are useful for treatment of mucositis, aphthous stomatitis (mouth ulcers), canker sores of the mouth, etc.  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  It is also noted that the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  
Although both Sacks and Skubitz teach the use of flavorings and sweeteners (see Sacks at pars. [0037], [0049], [0050] and Skubitz at col. 8, lines 6-11; claim 4; Example 1) these references do not expressly teach xylitol, pyridoxine, or vitamin C.  However, the use of these components in Sacks' compositions for treatment of oral sores and ulcers would have been obvious to anyone of skill in the art.  
For instance, Tope teaches a method for treating aphthous ulcers (ulcers of the mouth and lips) and canker sores using B vitamins (title; abstract; [0002]-[0006]).  Specifically, Tope teaches the use of vitamin B6 (pyridoxine HCl) and vitamin B12 to treat oral ulcers ([0010]-[0011], [0013], [0015], [0017]-[0018]).  The B vitamins may be administered separately ([0013], [0015], [0024]; claims 1-2) and the compositions can be administered in a wide variety of forms ([0023]).  
Tylee reports on strategies to treat cold sores so that they heal more quickly (p. 2).  The strategies include lysine supplementation, boosting the immune system with vitamin C, specifically calcium ascorbate, which is taught to be a non-acidifying form of vitamin C, and rubbing ice on the infected area (p. 2).  Further, it is known in the art that calcium ascorbate is an advantageous form of vitamin C, and Ester-C® would be an obvious choice for the non-acidic calcium ascorbate suggested by Tylee.  
For instance, Ester-C® is a commercially available product, which is taught to be non-acidic and thus better for your stomach and teeth.  Ester-C® is taught to be absorbed nearly twice as fast as standard vitamin C and also longer acting than ordinary vitamin C (24 hours for Ester-C® versus 2-3 hours for ordinary vitamin C).  Ester-C® is specifically recommended to help you recover faster from and heal cold sores and mouth ulcers.  See the MedicDrugStore website listing for Ester-C® previously provided the prior Office Action.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included B vitamins such as pyridoxine HCl and calcium ascorbate (specifically Ester-C®, which contains calcium ascorbate) in the compositions of Sacks.  One would have been motivated to do so to prepare a composition having improved ability to treat oral ulcers.  One would have a high expectation of success since pyridoxine and calcium ascorbate (specifically Ester-C®) are known for this use (per Tope, Tylee, and MedicDrugStore).  Further, Tylee suggests the use of lysine, calcium ascorbate and ice for treatment of cold sores and canker sores.  Thus, one would have a further expectation that including lysine 
As discussed above, the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  
Therefore, the as a whole, the prior art suggests frozen compositions (e.g., a popsicle or ice pop) comprising L-glutamine, L-lysine HCl, pyridoxine HCl (vitamin B6), and calcium ascorbate for the treatment of mucositis/stomatitis, cold sores, mouth ulcers, and other oral lesions.  All of L-glutamine, L-lysine HCl, pyridoxine HCl (vitamin B6), calcium ascorbate, and ice are also taught in the prior art for substantially the same use, namely the treatment of cold sores, canker sores, and other mouth lesions.  Thus, combining these ingredients in a single composition is obvious to one of ordinary skill in the art, and would be expected to provide a composition with improved utility in treating cold sores, canker sores, and other mouth lesions.  
Regarding the recitation of xylitol, Sacks and Skubitz teach the use of flavorings and sweeteners (see Sacks at [0037], [0049], [0050]; Skubitz at col. 8, lines 6-11; claim 4; Example 1), but do not expressly teach xylitol.  
Brisley discloses an anti-cavity bioconsumable composition that may be used in either liquid or frozen form, such as ice pops (title; abstract; [0006]-[0007]; claims 11-12).  The key ingredient in the composition is xylitol, which Brisley teaches is a natural 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used xylitol as a sweetener in the composition of Sacks.  One would have been motivated to do so with the expectation of providing an ice pop (popsicle) having an anti-caries effect that blocks the formation of biofilm plaque on the surface of teeth, thereby mitigating tooth decay (per Brisley).  Further, the fact that xylitol is a natural sweetener as taught by Brisley would also be viewed as advantageous by one of skill in this art, who understands that natural products without synthetic ingredients are desired by many consumers.  
Regarding claims 2 and 9, Sacks teaches packaging in a plastic material such as a plastic bag (reads on a plastic sleeve capable of collapsing) ([0037]-[0038], [0061]; Example 1).  
Regarding claims 3 and 10, Sacks teaches the use of flavorings and sweeteners ([0037], [0049], [0050]), as does Skubitz (col. 8, lines 6-11; claim 4; Example 1).  

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over SACKS (US 2004/0265359; Pub. Dec. 30, 2004), SKUBITZ (US 5,438,075; Issued Aug. 1, 1995), STANLEY (US 6,162,468; Issued Dec. 19, 2000), TOPE (US 2007/0275056; Pub. Nov. 29, 2007), ANDREAKOS (US 6,362,225; Issued Mar. 26, 2002), TYLEE (Tylee, J. How to Heal a Cold Sore website; https://www.disabled-world.com/medical/alternative/homeremedies/ cold-sore-remedies.php; Mar. 23, 2009; accessed online 12/30/2020), Medic Drug Store (Medic Drug Store website listing for Ester-C®; http://www.medic drugstore.com/index.php? route=product/product&product_id=146; available Jul. 19, 2011; accessed online 1/20/2021), BRISLEY (US 2010/0284947; Pub. Nov. 11, 2010), as applied to claims 1-3, 6-10, and 13-16 above, and further in view of HAYTER (US 2016/0295881; Pub. Oct. 13, 2016).  
The teachings of Sacks, Skubitz, Stanley, Tope, Andreakos, Tylee, MedicDrugStore, and Brisley are presented supra, and are incorporated herein.  These references do not teach two grams of protein.  
Hayter discloses nutritional frozen food products (e.g., in the form of popsicles) (title; abstract; [0003]-[0004]).  The popsicles are all-natural, with no additives, artificial flavorings or color, and are fortified with vitamins (including pyridoxine HCl and vitamin C), minerals, and proteins ([0003], ([0009], [0020]).  Hayter teaches that protein is important for providing proper nutrition and nourishment ([0002]-[0004], [0014]).  Hayter teaches amounts of 2.5 grams (about 2 grams) of protein powder premix per 3 fluid ounce serving size (Table 1; claim 1).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the frozen composition of Sacks with about 2 grams of protein.  One would have been motivated to do so with the expectation of preparing an ice pop (popsicle) that would provide proper nutrition/nourishment (per Hayter).  Further, it is within the skill of the artisan to adjust the serving size.  Thus, if one wanted to provide a smaller serving size In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 5 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over SACKS (US 2004/0265359; Pub. Dec. 30, 2004), SKUBITZ (US 5,438,075; Issued Aug. 1, 1995), STANLEY (US 6,162,468; Issued Dec. 19, 2000), TOPE (US 2007/0275056; Pub. Nov. 29, 2007), ANDREAKOS (US 6,362,225; Issued Mar. 26, 2002), TYLEE (Tylee, J. How to Heal a Cold Sore website; https://www.disabled-world.com/medical/alternative/homeremedies/ cold-sore-remedies.php; Mar. 23, 2009; accessed online 12/30/2020), Medic Drug Store (Medic Drug Store website listing for Ester-C®; http://www.medic drugstore.com/index.php? route=product/product&product_id=146; available Jul. 19, 2011; accessed online 1/20/2021), BRISLEY (US 2010/0284947; Pub. Nov. 11, 2010), as applied to claims 1-3, 6-10, and 13-16 above, and further in view of OPAWUMI (US 2008/0268126; Pub. Oct. 30, 2008).  
The teachings of Sacks, Skubitz, Stanley, Tope, Andreakos, Tylee, and Brisley are presented supra
Opawumi discloses no sugar added, low-calorie frozen desserts comprising maltitol syrup as an alternative to sucrose-corn syrup sweeteners (title; abstract; [0004]-[0005], [0010]).  Opawumi teaches maltitol syrup is particularly effective in minimizing ice crystal growth, allowing for a frozen product with a smooth consistency ([0003]-[0006], [0015]-[0016]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a sugar free syrup such as maltitol syrup in the compositions of Sacks.  One would have been motivated to do so with the expectation of providing a frozen dessert composition having a smooth consistency (per Opawumi).  Further, one would be motivated to use a non-sugar syrup to provide a sugar-free dessert, which one of skill in the art understands is desirable for many consumers, for example those on diets or diabetic persons who need to carefully monitor their sugar intake.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicant argues that an excessive number of references have been applied (response, pgs. 8-9).  
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  
In re Gorman in stating that the number of references does not weigh against obviousness, as "relic case law" (response, p. 8).  
However, the website pointed to by applicant does not provide any legal standard that overrides MPEP § 2145(V).  It is also pointed out that the cited website was not provided to the USPTO on an IDS and no date was provided for this website.  
Applicant argues that Sacks discloses only one of the five required components (response, p. 9).  
This deficiency of Sacks is detailed in the prior Office Action, and is cured by the other cited references.  
Applicant argues that the popsicle of Sacks is distinct from a freezer pop (response, p. 9, 2nd full par.).  
Applicant does not explain how a popsicle is distinct from a freezer pop, and points to no features in the claims that recite any such distinction.  Nonetheless, none of the instant claims recites a freezer pop (note that claim 9 recites an "ice pop").  
Regarding claim 2, the popsicle of Sacks placed in a plastic bag for storage meets the instant claim limitations regarding a plastic sleeve.  
Regarding claim 9, this claim recites "an initially sealed plastic sleeve capable of collapsing as an ice pop".  The plastic bag of Sacks is considered "capable of collapsing" within the meaning of the instant claims as plastic bags could be removed, peeled back, or collapsed to push out the frozen contents while held in the hand as with an ice pop.  
Applicant argues that Skubitz only discloses the same element as Sacks (response, p. 9).  

Applicant argues that Stanley is not relevant to the instant invention (response, p. 9).  
However, Stanley teaches several advantages for using frozen compositions over other dosage forms.  As such, Stanley is highly relevant to the instant claims and motivates the use of frozen dosage forms such as ice pops, popsicles, and squeeze pops.  
Applicant argues that Tope only discloses one element of the claimed invention (response, p. 9).  
However, Tope teaches the use of vitamin B6 (pyridoxine HCl) and vitamin B12 to treat oral ulcers.  In other words, Tope teaches vitamin B6 (pyridoxine HCl) for the very same purpose as that taught by Sacks and Skubitz.  
Applicant argues that Andreakos only discloses one element of the claimed invention (response, p. 10).  
However, Andreakos teaches the use of lysine HCl to treat oral ulcers.  In other words, Andreakos teaches vitamin lysine HCl for the very same purpose as that taught by Sacks and Skubitz.  
Applicant argues that Andreakos disparages the use of vitamin C (response, p. 10).  

Applicant admits that Tylee teaches vitamin C, specifically calcium ascorbate, as a cold sore remedy (response, p. 10).  
Applicant argues that Medic Drug Store discloses Ester-C® tablets (response, p. 10).  
While Medic Drug Store did teach the advantages of Ester-C®, the reference is no longer applied in response to the cancellation of claims 17 and 18. 
For each of the above references, applicant argues that the cited prior art does not teach a frozen composition comprising all of the claimed components (response, pgs. 9-11).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As a whole, the combination of references, specifically including Sacks (teaching frozen formulations in the form of popsicles for the treatment of mucositis and stomatitis) and Stanley (teaching the advantages of frozen compositions for administering nutrients and medicines) suggests a frozen composition (such as a popsicle or ice pop) comprising each of the claimed features.  
Applicant argues that Brisley is not relevant to the instant invention (response, p. 
However, Brisley teaches that xylitol is a natural sweetener with an anti-caries effect that blocks the formation of biofilm plaque on the surface of teeth, which prevents plaque formation and mitigates tooth decay (abstract, [0006], [0014], [0018], [0020]).  As such, Brisley is highly relevant to the instant claims.  
Applicant argues that impermissible hindsight has been used (response, p. 11).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, each and every aspect of the rejection is fully supported by the teachings of the prior art, and no part of the rejection relies on knowledge gleaned only from applicant's disclosure.  

Additional Prior Art
The following prior art is made of record but not relied upon herein, however it is considered pertinent to applicants' disclosure, and is made of record to provide a more complete picture of the prior art: 
SELZER (US 2004/0156924; Pub. Aug. 12, 2004); Selzer teaches advantages of calcium ascorbate over regular vitamin C (ascorbic acid) ([0004]).  
SCHAFFER (US 2009/0176743; Pub. Jul. 9, 2009); Schaffer teaches glutamine for treating/preventing latent herpes virus infections (title; abstract).  
RITTINGHAUSEN (US 2015/0250752; Pub. Sep. 10, 2015); Rittinghausen teaches L-lysine and vitamins, including vitamin C and B6, for the treatment of herpes, the causative agent of cold sores (title; abstract; [0002]-[0003]).  

Summary/Conclusion
Claim 1-16 are rejected; claims 17-18 are cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

	
	/Kevin S Orwig/           Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                             	
	
	/Bruce Campell/
	Patent Reexamination Specialist, Art Unit 3991

/Jean C. Witz/
	Supervisory Patent Reexamination Specialist, Art Unit 3991